Citation Nr: 0415879	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1955 to 
May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on an appeal which was initiated after a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In a March 2003 decision, the 
Board granted the veteran's claims of entitlement to service 
connection for right ear hearing loss and tinnitus.  In 
effecting the Board's decision, the RO awarded a 10 percent 
disability evaluation for tinnitus and a zero percent 
evaluation for hearing loss, in April 2003.  Also in March 
2003, the Board undertook additional development as to the 
veteran's claim for a compensable evaluation for left ear 
hearing loss. In September 2003, the Board remanded the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss to the RO. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In its September 2003 remand, the Board specifically 
requested that the RO review the claims file and ensure that 
all notification and development action required by the VCAA 
is completed.  However, there is no evidence that this was 
done.  While in November 2003 the veteran was provided with a 
new supplemental statement of the case (SSOC) that reflects a 
summary of the evidence and applicable law since the 
September 2002 SSOC, there is no indication in the claims 
file that the VARO considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
See Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance).  Thus, the 
Board believes this claim must be remanded to the RO again.

While the Board regrets any further delay in its 
consideration of the veteran's claim on appeal, due process, 
as mandated by a number of judicial precedents regarding 
effectuation of the VCAA, requires that this case be REMANDED 
to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.  A copy 
of the RO's notice to the veteran should be 
associated with the claims file.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since July 2003.  The RO 
should then request all pertinent medical 
records from these medical providers, if not 
already of record.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for a compensable evaluation 
for bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the November 2003.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


